LACOMBE, Circuit Judge,
(orally.) I am inclined to grant the motion on the ground that the phraseology of the particular paragraph referred to (paragraph 95) is somewhat different from other paragraphs which have in other suits been held inapplicable to articles elsewhere enumerated by reason of the use of general or special words. The tari ¡T act of 1888, taken together, provides, in the first place, (paragraph 215,) that certain crude articles shall pay one rate of duty, and (paragraph 638 and elsewhere in free list) that certain other crude articles shall not pay duty; in some instances by general enumeration, in others by special reference. Then there is a general paragraph, (paragraph 95,) providing that all crude materials which, by reason of the fact that there is no duty provided for them, or that they are on the free list under some general or special name, shall pay a certain rate of duty if they have been advanced in value or condition by refining, grinding, or other process of manufacture. There seems to have been in this case certainly a process of manufacture in the way of boiling; and, if requested, I would leave it to the jury to say if, under the evidence, it has been advanced in value or condition. I am free to say that I do not think there could be any dispute upon the fact that there has been some advance in value, since labor has been put upon it. It is a perfectly fair inference with regard to the French product that there was an advance in value, although no evidence has been offered except as to the German product.
Plaintiff’s Counsel. I do not think it is worth while to trouble the jury on that point.
LACOMBTE, Circuit Judge. As to the question of an advance in condition, I should leave that to the jury if it were a point to be determined irrespective of value, because an article may be “changed,” in condition and yet not “advanced” in condition. If the question of value were entirely, out of the case, I would leave it to the jury under a charge that they must be satisfied by the evidence not only that the articles were changed in form, but t;hat the change had been itself an advance. But from the testimony here as to the value of the German article, and from the fact that in the French manufacture both capital and labor had been applied to the raw material, it would se.ein idle to submit any question as to whether there has been any advance in value.
Plaintiff’s Counsel. I claim that what lias been done was done for convenience in transportation, and that the mere process oí putting it together is not a “manufacture,” within the meaning of the act.
LACOMBE, Circuit Judge. 1 shall rule against you on that question of law, and direct a verdict for the defendant.